EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Paschall on 15 October 2021.

The application has been amended as follows: 
Claim 10:
“The process of claim 1, wherein the first feed and the second feed comprise pairs consisting of: heavy vacuum gas oil and heavy cycle oil, heavy vacuum gas oil and main column bottoms, heavy vacuum gas oil and deasphalted oil, naphtha and C4 olefins, C5 hydrocarbons and C4 hydrocarbons, and vacuum gas oil

Claim 13:
“The process of claim 11, wherein the first feed and the second feed comprise pairs consisting of: heavy vacuum gas oil and heavy cycle oil, heavy vacuum gas oil and main column bottoms, heavy vacuum gas oil and deasphalted oil, naphtha and C4 olefins, C5 hydrocarbons and C4 hydrocarbons, and vacuum gas oil

Reasons for Allowance
Claims 1, 3-16 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments to claim 1 are considered to distinguish over the prior art of record. Claim 11 was previously indicated as allowable and claim 21 incorporates the limitations of dependent claim 3, previously indicated as containing allowable subject matter, into independent form.
Soni et al (US 8,986,617) and Couch et al (US 9,238,209) are considered to be the closest prior art references, cited in the previous office actions.
Regarding claim 1, Applicant persuasively argues that Soni does not teach that any of the feed injectors at section 2-2 are located in regions of different catalyst densities (i.e. injectors 18 and 20, relied upon by the office to teach the claimed first and second feed distributors). Rather, Soni discloses that at the vertical level of injectors 18 (and therefore also injectors 20, at the same vertical height), the catalyst flow is usually uniform (see col. 5, lines 63-66). Couch does not remedy the deficiencies of Soni or otherwise teach or render obvious the embodiment encompassed by amended claim 1.
Following is a restatement discussing allowability of claims 11 and 21.
Applicant’s arguments (filed 01 June 2021) regarding the first distributor tips being located into a region of lower catalyst density in the riser and the second distributor tips being located into a region of higher catalyst density in the riser are persuasive. The prior art is not considered to teach or suggest this feature and, accordingly, the claimed feature is considered to define a patentable invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772